Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered March 8, 1991, convicting him of robbery in the second degree and burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of acting in concert with two codefendants in connection with an unlawful entry into the Orange County Trust Company Bank and the forcible stealing of property from the victim. Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The prosecution clearly established that the defendant had the requisite intent to commit a crime when he entered the bank building and fought with the victim, and that he did so with the aid of the codefendants. Furthermore, minor inconsistencies in the record are insufficient to render the testimony of the People’s witnesses incredible as a matter of law (see, People v Mistretta, 147 AD2d 661). Issues of credibility, as well as the weight accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.